                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ERIK ANDERSON,
                                                 Case No. 18-12311
             Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

COMMISSIONER OF SOCIAL SECURITY,                 U.S. MAGISTRATE JUDGE
                                                 MONA K. MAJZOUB
             Defendant.
                                       /


ORDER ADOPTING REPORT AND RECOMMENDATION [12]; DENYING PLAINTIFF’S
MOTION FOR SUMMARY JUDGMENT [10]; AND GRANTING DEFENDANT’S MOTION
                   FOR SUMMARY JUDGMENT [11]

      Plaintiff seeks judicial review of an Administrative Law Judge’s denial of

his application for Social Security disability benefits. On August 5, 2019, the

Magistrate Judge issued a Report and Recommendation [Dkt. #12] on the parties’

motions for summary judgment [10, 11]. Neither party has filed any objection to

the Report and Recommendation.

      The Court having reviewed the record, the Report and Recommendation [12]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

Accordingly,




                                           1
     IT IS ORDERED that Defendant’s Motion for Summary Judgment [11] is

GRANTED, and Plaintiff’s Motion for Summary Judgment [10] is DENIED.

     SO ORDERED.




                                 s/Arthur J. Tarnow
                                 Arthur J. Tarnow
Dated: August 23, 2019           Senior United States District Judge




                                   2
